PER CURIAM.
The Department of Health and Rehabilitative Services and Bernadette Betancourt appeal an order reducing the appellee’s child support obligation. We reverse.
Modification of an obligation for the support of a minor child must be “specifically requested with notice to the adverse party, and may not ensue upon a motion for contempt.” Morgan v. Morgan, 429 So.2d 432 (Fla. 1st DCA 1983). See also Department of Health and Rehabilitative Services v. Porbansky, 569 So.2d 815 (Fla. 5th DCA 1990). The appellee did not properly invoke the trial court’s jurisdiction to modify the support order by the filing of a motion for that relief. The appellant did not receive due process notice and opportunity to be heard as to the modification and reduction of the existing child support order.
Accordingly, the income deduction order and the modification order filed February 15, 1993 are REVERSED and the cause is REMANDED for further proceedings.
SMITH, BARFIELD and MICKLE, JJ., concur.